Case 3:20-cr-00122-BJD-PDB Document 30 Filed 01/04/21 Page 1 of 3 PageID 55




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

  UNITED STATES OF AMERICA

  v.                                                        Case No.: 3:20-CR-122-J-39PDB

  BILLY JOE MINSHALL
  _______________________________________________________________________

                        MOTION TO WITHDRAW AS COUNSEL
                           AND MEMORANDUM OF LAW

         The undersigned counsel, court-appointment counsel for Defendant, BILLY JOE

  MINSHALL, files a motion for leave to withdraw as counsel of record in this cause and for

  appointment of new counsel. The undersigned states the following:

         1.      The Office of the Federal Public Defender was appointed to represent the

  Defendant on September 21, 2020, at the initial appearance. Mr. Minshall was found

  indigent and qualified for appointed counsel.

         2.      Mr. Minshall has expressed dissatisfaction with the representation of the

  undersigned counsel by filing a separate habeas corpus petition (3:20-CV-1433)-J-20-JRK).

  This petition alleges that he has been deprived of effective assistance of counsel in violation

  of the Sixth Amendment. This demonstrates an irreconcilable breakdown in the attorney-

  client relationship between Mr. Minshall and counsel.

         3.      AUSA Laura Taylor takes no position on this Motion.

         4.      The undersigned has provided notice to Mr. Minshall of the filing of this

  motion by mailing a copy to him at the Bradford County Jail.
                                             1
Case 3:20-cr-00122-BJD-PDB Document 30 Filed 01/04/21 Page 2 of 3 PageID 56




                                MEMORANDUM OF LAW

         Local Rule 2.03 provides that no attorney shall withdraw as counsel without approval

  of the Court and notice to the defendant. Given Mr. Minshall’s statement that the

  undersigned is providing ineffective assistance of counsel, there has been a breakdown in the

  relationship and Mr. Minshall should be given new counsel.

         WHEREFORE, the undersigned counsel, in light of the ethical prohibitions of the

  Florida Bar, hereby requests permission to withdraw as counsel and for appointment of

  independent counsel for Mr. Minshall.

         Dated: January 4, 2021.

                                                JAMES T. SKUTHAN
                                                ACTING FEDERAL DEFENDER

                                                s/ Lisa Call
                                                ____________________________________
                                                Lisa Call, Assistant Federal Public Defender
                                                Florida Bar No. 0896144
                                                Assistant Federal Public Defender
                                                200 West Forsyth Street, Suite 1240
                                                Jacksonville, FL 32202
                                                Telephone: (904) 232-3039
                                                Fax: (904) 232-1937
                                                Lisa_call@fd.org




                                               2
Case 3:20-cr-00122-BJD-PDB Document 30 Filed 01/04/21 Page 3 of 3 PageID 57




                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a copy of the foregoing has been furnished by electronic

  notification to Laura Cofer Taylor, Assistant United States Attorney, 300 N. Hogan St, Suite

  700, Jacksonville, Florida 32202, this 4th day of January, 2021.


                                                       s/ Lisa Call
                                                       ______
                                                       Lisa Call
                                                       Assistant Federal Defender




                                               3
